110 F.3d 1394
97 Cal. Daily Op. Serv. 2033
Oscar FUCHSLOCHER, Plaintiff-Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE, Defendant-Appellee.
No. 96-17114.
United States Court of Appeals,Ninth Circuit.
Submitted Feb. 26, 1997.*Decided Feb. 26, 1997.Order Published March 20, 1997.

Dorothea P. Kraeger, Phoenix, AZ, for plaintiff-appellant.
Hugh G. Mullane, United States Department of Justice, Washington, DC, for defendant-appellee.
ORDER
March 20, 1997
Before:  REINHARDT, HALL, and THOMPSON, Circuit Judges.
Appellant's emergency motion for immediate publication is GRANTED.  The unpublished order filed February 26, 1997, shall be published immediately.
Appeal from the United States District Court, for the District of Arizona, Paul G. Rosenblatt, District Judge, Presiding, D.C. No. CV-96-02536-PGR.
Before:  REINHARDT, HALL, and THOMPSON, Circuit Judges.

ORDER

1
This case is hereby removed from the calendar for March 6, 1997, in San Francisco, California, and deemed submitted without oral argument as of this date.


2
The case is remanded to the district court with instructions to conduct a hearing on the merits of whether the court should grant a stay of deportation and to make the ruling before April 1, 1997.  The district court currently has jurisdiction.  See Lalani v. Perryman, 105 F.3d 334 (7th Cir.1997).



*
 This panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a);  Ninth Cir.R. 34-4